Case 1:18-cr-00487-AMD Document 75 Filed 04/07/21 Page 1 of 1 PageID #: 1057


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
CRH                                                271 Cadman Plaza East
F.#2017R01183                                      Brooklyn, New York 11201

                                                   April 7, 2021


By ECF and Email

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Rasheedul Mowla
                     Docket No. 18-CR-487 (AMD)

Dear Judge Donnelly:

               The parties write to jointly request an adjournment of the April 12, 2021 status
conference to a date at the end of April or beginning of May that is convenient for the Court.
The parties are in discussions about the status of the case, including a potential resolution,
which requires further discussion between defense counsel and their client. Defense counsel
is expected to meet with their client later this week. The parties can provide the court with a
joint status update one week before the new date to advise the court of whether a competency
hearing is requested and/or whether a trial date should be scheduled.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                           By:           /s/ Craig R. Heeren
                                                   Craig R. Heeren
                                                   Josh Hafetz
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6290/6467

cc:    Clerk of the Court
       Steve Zissou, Sally Butler, and G. Hanna Antonsson, Esqs. (counsel for defendant)
